DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 20 May 2020. Claims 1-6 are currently pending.
Drawings
	The drawings are objected to under 37 CFR 1.83(a) (see below). The drawings must show every feature of the invention specified in the claims. Therefore, the “support mounting” as required by claims 4 and 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 6, it appears that the phrase “the direction of” should read “a direction of.”
Claim 6 is objected to because of the following informalities:
In line 7, it appears that the phrase “the direction of” should read “a direction of.”
In line 9, it appears that the phrase “the postural measuring device” should read “the posture measuring device.”
In line 9, it appears that the phrase “the posterior aspect” should read “a posterior aspect.”
In line 10, it appears that the phrase “a subject” should read “the subject.”
In line 10, it appears that the phrase “the patient” should read “the subject.”
In line 10, it appears that the phrase “the surface apex” should read “a surface apex.”
In lines 10-11, it appears that the phrase “the thoracic kyphosis” should read “a thoracic kyphosis.”
In line 11, it appears that the phrase “the median sacral crest” should read “a median sacral crest.”
In line 13, it appears that the phrase “the head” should read “a head.”
In lines 13-14, it appears that the phrase “thereof it contacts” should read “thereof contacts.”
In line 14, it appears that the phrase “the posterior aspect” should read “a posterior aspect.”
In line 14, it appears that the phrase “the length” should read “a length.”
In line 17, it appears that the phrase “the patient” should read “the subject.”
Appropriate correction is required.
Claims 1-6 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the support mounting" in lines 1 and 2 (i.e. two instances). There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 5 to read “device (1) of claim 4” would overcome this rejection. For examination purposes, claim 5 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisel (U.S. Patent 2,053,810).
Bisel discloses (as to claim 1) a posture measuring device (see Figure 1) comprising a first elongated member (i.e. member defined by 11 and 12), a second elongated member (16) rigidly attached at (see page 1, column 1, lines 42-47) a right-angle to (i.e. right-angle relative to portion of 16 connected to 11/12, see Figure 3) the first elongated member (i.e. there is nothing disclosed to indicated that the first and second elongated members are not attached at a right-angle relative to one another), and a moveable third elongated member (e.g. 17) slidably disposed on (i.e. via the interaction between 11/12 and 17) the first elongated member, wherein the first elongated member has an inner edge (i.e. right-most edge of 11/12 as best seen in Figure 3) facing an inner edge (i.e. bottom-most edge of 16 as best seen in Figure 3) of the second elongated member, and wherein the moveable third elongated member having a proximal end (i.e. end adjacent 25 as best seen in Figure 1) can extend beyond the first elongated member in a direction of (i.e. left-to-right direction as best seen in Figure 3), and parallel to, the second elongated member (i.e. there is nothing disclosed to indicated that the second and third elongated members are not parallel relative to one another), wherein (as to claim 2) the device further comprising a channel (i.e. channel defined between 11 and 12 as best seen in Figure 1) traversing the first elongated member and capable of slidably receiving the moveable third elongated member in a direction (i.e. left-to-right direction as best seen in Figure 3) parallel to the second elongated member (i.e. there is nothing disclosed to indicated that the second and third elongated members are not parallel relative to one another), wherein (as to claim 4) the device further comprising a support mounting (10) attached to (i.e. via the interaction between 10 and 11/12) the posture measuring device, and wherein (as to claim 5) the support mounting is a floor stand (see Figure 1) (see Figures 1-7, and page 1, column 1, line 24 – page 2, column 2, line 34).
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DelRe (U.S. Patent 5,101,835).
DelRe discloses (as to claim 1) a posture measuring device (see Figure 1) comprising a first elongated member (18), a second elongated member (e.g. left-most instance of 10 as best seen in Figure 1) rigidly attached at (i.e. via 20) a right-angle to (i.e. there is nothing disclosed to indicated that the first and second elongated members are not attached at a right-angle relative to one another) the first elongated member (see Figure 1), and a moveable third elongated member (26) slidably disposed on (i.e. via 22/24) the first elongated member, wherein the first elongated member has an inner edge (i.e. bottom-most edge of 18 as best seen in Figure 1) facing an inner edge (i.e. right-most edge of left-most instance of 10 as best seen in Figure 1) of the second elongated member, and wherein the moveable third elongated member having a proximal end (i.e. end adjacent 34/36/38 as best seen in Figure 1) can extend beyond the first elongated member in a direction of (i.e. top-to-bottom direction as best seen in Figure 1), and parallel to, the second elongated member (i.e. there is nothing disclosed to indicated that the second and third elongated members are not parallel relative to one another), wherein (as to claim 3) the device further comprising at least one retaining shelf (i.e. shelf defined by 24) disposed on (i.e. via 22) the first elongated member and capable of slidably receiving the moveable third elongated member in a direction (i.e. top-to-bottom direction as best seen in Figure 1) parallel to the second elongated member (i.e. there is nothing disclosed to indicated that the second and third elongated members are not parallel relative to one another), wherein (as to claim 4) the device further comprising a support mounting (i.e. mounting defined by 2,4,6,12 and 14) attached to (i.e. via the interaction between 2/4 and 10) the posture measuring device, and wherein (as to claim 5) the support mounting is a floor stand (see Figure 2) (see Figures 1-5, and column 2, line 25 – column 3, line 51).
Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claim 6 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a method of measuring forward head posture of a subject, the method comprising contacting a subject with a posture measuring device comprising a first elongated member, a second elongated member rigidly attached at a right-angle to the first elongated member, and a moveable third elongated member slidably disposed on the first elongated member, wherein the first elongated member has an inner edge facing an inner edge of the second elongated member, and wherein the moveable third elongated member having a proximal end can extend beyond the first elongated member in a direction of, and parallel to, the second elongated member, by placing the inner edge of the first elongated member of the posture measuring device along a posterior aspect of the spine of the subject and making contact with the subject with a surface apex of a thoracic kyphosis cephalically and a median sacral crest caudally; moving the posture measuring device caudally until the inner surface second elongated member meets a top of a head; sliding the moveable third elongated member until the proximal end thereof contacts a posterior aspect of the head of the subject; and reading a length of protrusion of the moveable third elongated member beyond the inner surface of the first elongated member from a scale on the moveable third elongated member, thereby generating a measurement of the forward head posture of the subject.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jochheim (U.S. Patent 2,818,648) discloses a posture measuring device, comprising a first elongated member, a second elongated member, and a third elongated member slidably disposed on the first elongated member.
Lytton (U.S. Patent 2,052,099) discloses a posture measuring device, comprising a first elongated member, a second elongated member, and a third elongated member slidably disposed on the first elongated member.
Moeckl (U.S. Patent 3,955,285) discloses a posture measuring device, comprising a first elongated member, a second elongated member, and a third elongated member slidably disposed on the first elongated member.
Pai et al. (U.S. Patent 6,969,360) disclose a posture measuring device, comprising a first elongated member, a second elongated member, and a third elongated member slidably disposed on the first elongated member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775